Memorandum and Order:
Petitioner, Herman Sheppard Detective System, Inc. (Sheppard) has filed a petition for review from an order of the Pennsylvania Public Utility Commission (Commission) entered July 31, 1980 which denied Sheppards motion to dismiss for lack of jurisdiction a complaint filed against it by Brinks, Inc. (Brinks). We sua sponte quash Sheppards petition for review because it is taken from an order that is interlocutory and not otherwise appealable.
Under prior practicó, a Commission order denying a motion to dismiss for lack of jurisdiction was considered to be interlocutory and unappealable, Reed v. Pennsylvania Public Utility Commission, 174 Pa. Superior Ct., *133132, 100 A.2d 399 (1953), notwithstanding the appeal-ability of such orders entered at law or in equity under the Act of March 5, 1925, P.L. 23, formerly, 12 P.S. §672, (Act of 1925) repealed by the. Judiciary Act Repealer Act, Act of April 28, 1978, P.LV 202, 42 P.S. §20002(a) [1069], 1 .
. Current practice provides that an interlocutory order is unappealable unless specifically made appealable by law or rule, 42 Pa. C. S. §5105(c); Pa. R.A.P. 311, or by permission, 42 Pa. C. S. §702(b); Pa. R.A.P. 1301-1323. The order from which petitioner appeals, is not appealable by virtue of law or rule, and Brinks has not sought permission to appeal. . '
We therefore enter the following.
Order
Now, March 23, 1981, we sua sponte quash the above petition for review.